Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The zero syndrome occurrences of claim 5 and 15 are being interpret to be zero crossings used to measure symbol rate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5 and 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Billhartz et al (US 2004/0028083 hereafter Billhartz) in view of Project Ubertooth blog “Discovering the Bluetooth UAP” dated 10th June 2014 archived July 4th 2015 hereafter Ossmann-UAP.

For claims 1 and 11, Billhartz discloses a receiver (Bluetooth frequency hopping decoding [0003])  detecting a packet using blind LAP detection ([0020] blind decoding of bluetooth channel F1 110 and LAP 150 Figure 1), the detecting including providing symbol timing estimation (access code 72 Figure 2a acquisition) and frequency and DC offset correction (F1 alignment [0046] and Figure 5); estimating a duration of a payload of the packet (387 Figure 3e [0034] determine payload length); decoding a packet over the estimated duration according to each of a plurality of forward error correction (FEC) coding rates (385 Figure 3e) to produce a packet header (371, 372 Figure 3e) and prospective payloads (390 Figure 3e); 
	for each of a plurality of de-whitening seeds (reverse of whitening code Figure 3c 64 possible values for de-whitening [0027]), performing de-whitening ([0035] de-whiten), extraction and reverse decoding on the packet header (381, 382 Figure 3e) to produce a plurality of information fields (payload data 391 [0032]) , one information field for each de-whitening seed (64 possible values of CLK6-1 [0027]), each information field including a candidate upper address part (UAP) (hypothetical UAP 383 Figure 3e [0031]); obtaining a subset of the candidate UAPs (383 UAP for each iteration of Figure 3e), each candidate UAP having a corresponding CRC code ([0032] CRC to test hypothetical UAP); performing a cyclic redundancy check (CRC) on the CRC code in each candidate UAP (392 Figure 3e) until a CRC code passes the CRC check (zero 394 Figure 3e) ; selecting a UAP having the CRC code that passes the CRC ([0032] store current hypothetical UAP); and returning a packet data unit (PDU) corresponding to the selected UAP ([0032] process is completed).
	
 Billhartz does not teach explicitly using candidate packet types. However, Ossmann-UAP in the same field of Bluetooth networking discloses detect a packet using blind LAP detection (page 1 fully decode UAP and LAP of master device) , the detecting including providing symbol timing estimation and frequency and DC offset correction (demodulate to recover master’s LAP page 1); obtain a subset of the candidate UAPs, (page 2 search for correct UAP out of a search space of 256 candidates). 
	(page 3 next method performing sanity checks on the packet format) form an ordered list of candidate packet types (eliminating from list of 64 candidates based on CLK1-6 value page 3); perform a cyclic redundancy check (CRC) on the CRC code in each candidate UAP corresponding to a candidate packet type (four bit packet type field page 3) in the ordered list (e.g. HV1 packet type) until a CRC code passes the CRC check (zero 394 Figure 3e Billhartz);  

62It would have been obvious to one of ordinary skill in the art to adopt the additional method of using a series of sanity checks (page 3) on the packet format as taught by Ossmann-UAP to narrow down the possible UAPs of a Bluetooth connection. 

For claims 5 and 15, Billhartz discloses wherein the decoding ([0027] decoding header) includes classifying an FEC rate as one of 1, 1/3 and 2/3 based on a measured rate of zero syndrome occurrences (355 Figure 3d detecting FEC 1/3 repetition code header [0027]).

Claims 6, 7 and 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Billhartz in view of Ossmann-UAP and further in view of Bluetooth Core Specification V5.0 pages 425-427. 

For claims 6 and 16, Billhartz discloses  further comprising creating a table of de-whitening seeds ([0027] 64 possible values) and Ossmann-UAP teaches e.g. HV1 packet types where for each de-whitening seed there is a corresponding reverse decoded UAP and a packet header type field (PHTF) in the table (Bluetooth V5.0 Table Link control, ACL, synchronous packets page 425-427).

For claims 7 and 17, Ossmann-UAP teaches using the packet type to arrive at the UAP faster and Bluetooth packet type table discloses wherein forming the ordered list of candidate packet types comprises:  60estimating a packet type based at least in part on packet length (User Payload size in Table 6.10), signal to noise ratio (SNR), and elements of FEC rate estimate (e.g. FEC 1/3, 2/3 Table 6.10); performing a check for packet types based on the estimate; and sorting a remaining set of candidate packets based at least in part on whether modulation is Gaussian frequency shift keying (GFSK) , and based at least in part on packet length estimate and estimated FEC rate (Bluetooth Core Specification V5.0 pages 425-427). 

 Claims 2, 4  and 12, 14  are rejected under 35 U.S.C. 103 as being unpatentable over Billhartz in view of Ossmann-UAP and further in view of Eladawy, Ahmed “Bluetooth/WLAN Receiver Design Methodology and IC Implementations” PhD Thesis December 2003 hereafter BT-Thesis. 

 For claims 2 and 12, Billhartz and Ossmann-UAP teaches frequency hopping but does not teach collision detection. However, BT-Thesis in the same field of Bluetooth communication teaches collision detection (when two piconets collide on the same channel, they hop to another frequency page 35). 
It would have been obvious to one of ordinary skill to adopt collision detection as part of a frequency hopping algorithm to save power and support a distinct network topology (page 28 BT-Thesis). 

For claims 4 and 14, BT-Thesis teaches estimating a modulation index (page 32 GFSK modulation format) based at least in part on averaging deviations over the packet header (Figure 2.5 modulation of baseband); and calculating a signal to noise ratio for the packet header and for the payload of the packet . 
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Billhartz in view of Ossmann-UAP and further in view of Zehavi et al. (US 2003/0043947 hereafter Zehavi). 
For claims 3 and 13, Billhartz and Ossmann-UAP does not teach energy detection. However, Zehavi, in the same field of Bluetooth communication in the form of a GFSK receiver teaches calculating a first estimate based on a comparison of a look-ahead maximum energy and a running average of received energy ([0115] energy detection and average energy over an integration period [0116] Figure 3 and upper energy limit [0117]). 

Allowable Subject Matter
Claims 8-10, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
	Ossmann-UAP teaches a method of using the packet type and FEC rate to make better guesses to derive the UAP, however, claims 8-10, 18-20 further elaborates on the procedure to distinguish. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M./Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415